DETAILED ACTION

Notice of Allowance
After further consideration of applicant’s arguments and amendments, filed 06/22/2021, this application will be passed to issue on allowed claims 13-24, 44, and 45-48. All claim rejections and/or objections from the previous non-final Office action mailed 02/22/2021 are hereby withdrawn for the following reasons. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment is not required in view of MPEP § 821.02 and MPEP § 606.01. The application has been amended as follows:

In the Specification
Change of Title: The Examiner has changed the title of instant application to the following: “METHOD OF NUCLEAR DNA AND MITOCHONDRIAL DNA ANALYSIS”. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beck et al. (Journal of Clinical Oncology 31, no. 15 suppl; pp. 11013-11013; Published online May 20, 2013).
Beck teaches a methods for detecting tumors in patients. Regarding claim 13, Beck teaches performing massive parallel sequencing of DNA molecules to obtain sequence reads [Abstract, Methods], wherein the DNA includes cell-free DNA obtained from the serum of patients with cancer [Abstract (entire) and Patients and Controls (entire)]. Beck teaches determining location of cfDNA markers based on alignment to the human genome database (Abstract; Sequencing, Mapping, and Read Counting). Beck teaches identifying cfDNA regions based on location; determining normalized amounts of cfDNA 

Schutz et al. (Journal of Clinical Oncology 31, no. 15 suppl; pp. 5072-5072; Published online May 20, 2013).
Schutz teaches methods for detecting cancer in cell-free DNA of cancer patients. In particular, Shutz teaches performing massive parallel sequencing of DNA molecules to obtain sequence reads, wherein the DNA includes cell-free DNA obtained from the serum of patients with cancer [Abstract, and Patients, Material, and Methods (entire)] wherein cfDNA is aligned to the human genome (Abstract). Shutz teaches determining location of cfDNA based on location hits using (Abstract), wherein mapping results were used as input data to calculate hit counts in bins of 100kbp with a 50kbp sliding window, which reads on the identifying step. Shutz teaches determining normalized amounts of cfDNA data based on total read counts and counts per bin in sequenced data to the ratio per bin and slide using samples assigned to the control group using specific equations [Patients, Material, and Methods (entire)]. Shutz teaches calculating and comparing operator characteristics (ROC) curves of ctDNA data for assessment of diagnostic performance by means [Data Analysis], including comparing cfDNA data from patients and reference controls [Figure 1 and 2]. Shutz teaches determining a classification of the data into various groups including PC, controls, and other medical conditions based on Gleason Scores [Figure 4 and 6]. 
REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that are that the closest prior art of record, Kohler, Beck, and Shutz et al., do not reasonably teach or suggest massive parallel sequencing cell free DNA comprising nuclear DNA and mtDNA obtained from plasma or 
determining, by the computer system, a normalized amount of the plurality of DNA molecules that are identified as mitochondrial DNA molecules, the normalized amount Page 2 of 12Appl. No. 14/993,954Attorney Docket No.: 080015-016010US-0967919 Amdt. dated June 22, 2021 Response to Office Action of February 22, 2021 being relative to a second amount of the plurality of DNA molecules including DNA molecules that are identified as nuclear DNA molecules; comparing the normalized amount to a reference value; and determining a classification of a level of the non-hematopoietic cancer in the organism based on the comparison, wherein the classification includes whether the non-hematopoietic cancer exists, a stage of the non-hematopoietic cancer, a size of a tumor, or a measure of a severity of the non-hematopoietic cancer. 
The secondary reasons for allowance of the claims are as follows:
The claims have been fully considered with regards to 35 U.S.C. 101 and are directed to statutory subject matter for the reasons discussed in Supplemental Non-Final Rejection mailed 02/22/2021. Accordingly, the claims are patent eligible based on the USPTO's updated Guidance on Subject Matter Eligibility.  
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s arguments and amendments filed 06/22/2021, and after further consideration of the specification. 
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s arguments and amendments filed 06/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619